Citation Nr: 0321745	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  96-37 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds to the left lower extremity, involving 
Muscle Group XI, with scars and damage to the left sural 
nerve, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds to the left hip and thigh involving 
Muscle Group XIII, with scars of the left hip and thigh, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1968 to July 1970.

This appeal to the Board of Veterans Appeals (the Board) was 
initially brought from actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, commencing in April 1995.

The veteran provided testimony before the undersigned 
Veterans Law Judge in December 2000, a transcript of which is 
of record.

In a decision in January 2001, the Board remanded the case 
for extensive development of the issues shown on the front 
page of this decision as well as a number of other issues 
which were then also pending.

Service connection was also then in effect for residuals of 
nasal fracture and residuals of mandible fracture, each rated 
as noncompensably disabling.

In subsequent rating actions by the VARO, service connection 
was granted for PTSD, with a 30 percent rating assigned from 
November 26, 1996, and a 70 percent rating assigned from May 
8, 2002.  

The RO also held that new and material evidence had been 
submitted to reopen the veteran's claim with regard to 
service connection for a disability of the left hip with 
manifestations including old epiphysis of the left hip joint 
and arthritic changes, and service connection was granted for 
"traumatic arthritis of the left hip, status post total hip 
arthroplasty, with the assignment of a 100 percent rating 
effective August 12, 1996, and the assignment of a 30 percent 
rating effective October 1, 1997.  

This action resolves some of the then pending appellate 
issues, as the nature of the ratings assigned under these 
rating actions are not subject to the current appellate 
review.

The RO also granted a total rating based on individual 
unemployability due to service connected disabilities from 
May 8, 2002; and held that there was basic eligibility to 
Chapter 35 benefits from that same date.  

The RO continued the prior evaluations for the two 
disabilities for which issues are shown on the front cover, 
issued a Supplemental Statement of the Case, and the case was 
returned to the Board on those issues only. 


REMAND

As noted above, a number of the issues which had been in 
appellate status when the case was previously before the 
Board have been addressed and satisfactorily resolved since 
the Board's remand of January 2001.

And as requested by the Board with regard to the remaining 
two issues shown on the front cover, the RO undertook certain 
development of the issues to include acquisition of clinical 
records from private and VA sources, and certain 
reexamination.

The RO has assigned the current 20 percent rating for the 
veteran's residuals of shell fragment wounds to the left 
lower extremity, involving Muscle Group XI, with scars and 
damage to the left sural nerve, under Code 5311-8524.

Diagnostic Code 5311 provides schedular rating criteria for 
damage to Muscle Group XI.  Slight injury to these muscles 
warrants a noncompensable evaluation; moderate injury 
warrants a 10 percent evaluation; moderately severe injury 
warrants a 20 percent evaluation; and severe injury warrants 
a 30 percent evaluation. 38 C.F.R. § 4.73, Diagnostic Code 
5311.  A 30 percent rating is the maximum schedular rating 
provided for damage to this muscle group.  In addition there 
is the amputation rule as set forth in 38 C.F.R. § 4.68.

Several Diagnostic Codes may be potentially relevant to the 
veteran's neurological symptomatology: Diagnostic Code 8520, 
for the sciatic nerve; Diagnostic Code 8521, for the external 
popliteal nerve (common peroneal); Diagnostic Code 8523 for 
the anterior tibial nerve (deep peroneal); Diagnostic Code 
8524, for the interior popliteal nerve (tibial); Diagnostic 
Code 8525, for the posterior tibial nerve; Diagnostic Code 
8526, for the anterior crural nerve (femoral); and Diagnostic 
Code 8529, for the external cutaneous nerve of the thigh.  
The RO selected 8524.

The RO has assigned the current 10 percent rating for the 
veteran's residuals of shell fragment wounds to the left hip 
and thigh involving Muscle Group XIII, with scars of the left 
hip and thigh, under Code 5313.  

Diagnostic Code 5313 provides evaluations for disability of 
muscle group XIII.  The function of these muscles are as 
follows: Extension of hip and flexion of knee; outward and 
inward rotation of flexed knee; acting with rectus femoris 
and sartorius (see XIV, 1, 2) synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at knee joint. The muscles include 
the posterior thigh group, and hamstring complex of 2-joint 
muscles: (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus. Muscle disability under this provision is 
evaluated as follows: slight (0 percent); moderate (10 
percent); moderately severe (30 percent); and severe (40 
percent).  See 38 C.F.R. 4.73, Diagnostic Code 5313 (2002).

A number of other factors must be taken into consideration.  
For instance, pursuant to 38 C.F.R. § 4.56 (2002), muscle 
disabilities are evaluated as follows:  (a) An open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b) 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles--(i) Type of injury. Simple wound of 
muscle without debridement or infection. (ii) History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty. Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section. (iii) 
Objective findings. Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring. (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. (iii) 
Objective findings. Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area. Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile. Id.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant." See 38 C.F.R. § 4.40 (2002).

Since the assignment of those initial ratings for the shell 
fragment injuries per se (rather than the hip surgery 
residuals), service connection has also been granted for the 
traumatic arthritic involvement post left total hip 
replacement.  This reflects additional disability for which 
the veteran has been given service-connection.  However, it 
is unclear the extent to which the RO has included some of 
his muscle and other related dysfunction, pain, sensory 
changes and other symptoms such as lack of endurance, etc., 
in that rating versus assignment of ratings under the issues 
remaining on appeal.

Moreover, since the Board previously reviewed the case, and 
during the pending appeal, the regulations for evaluating 
scars were changed. 

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, new regulations do not apply to a 
veteran's claim for an earlier effective date than the date 
of the pertinent revision.  See Green v. Brown, 10 Vet. App. 
111, 117 (1997) citing 38 U.S.C.A. 5110(g) (West 1991); 38 
C.F.R. 3.114(a), 3.400(p) (a change in rating criteria cannot 
be given an effective date earlier than the effective date of 
the regulation change).

With regard to scars, the old regulations provided that for 
scars that are superficial, poorly nourished, with repeated 
ulceration a 10 percent evaluation is provided under 38 
C.F.R. Part 4, Diagnostic Code 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7804.  For other scars the basis of 
evaluation is rated on limitation of function of affected 
part in accordance with 38 C.F.R. Part 4, Diagnostic Code 
7805.

Under the new regulations, a 40 percent disability rating is 
assigned for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion and have area or 
areas exceeding 144 square inches (929 square centimeters).  
A 30 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion and have area or areas exceeding 72 square 
inches (465 square centimeters).  A 20 percent disability 
rating is assigned for scars, other than on the head, face, 
or neck, that are deep or that cause limited motion and have 
area or areas exceeding 12 square inches (77 square 
centimeters).  A 10 percent disability rating is assigned for 
scars, other than on the head, face, or neck, that are deep 
or that cause limited motion and have area or areas exceeding 
6 square inches (39 square centimeters).  67 Fed. Reg. at 
49,596 (to be codified at 38 C.F.R. 4.118, Diagnostic Code 
7801).  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 4.25 of this part. Id.  A deep scar is one 
associated with underlying soft tissue damage.  Id.

A 10 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are superficial and 
that do not cause limited motion and have area or areas of 
144 square inches (929 square centimeters) or greater.  67 
Fed. Reg. at 49,596 (to be codified at 38 C.F.R. 4.118, 
Diagnostic Code 7802).  Scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 4.25. Id.  A superficial scar 
is one not associated with underlying soft tissue damage. Id.

A 10 percent disability rating is assigned for superficial, 
unstable scars.  67 Fed. Reg. at 49,596 (to be codified at 38 
C.F.R. 4.118, Diagnostic Code 7803).  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar. Id.  A superficial scar is one not 
associated with underlying soft tissue damage.  Id.

A 10 percent disability rating is assigned for superficial 
scars that are painful on examination. 67 Fed. Reg. at 49,596 
(to be codified at 38 C.F.R. 4.118, Diagnostic Code 7804).  A 
superficial scar is one not associated with underlying soft 
tissue damage. Id.  A 10-percent evaluation will be assigned 
for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  Id.; see 38 C.F.R. 4.68 (2002) (the amputation 
rule:).

Under Diagnostic Code 7805, other scars are rated on 
limitation of function of affected part. 67 Fed. Reg. at 
49,596 (to be codified at 38 C.F.R. § 4.118, Diagnostic Code 
7805).  

The veteran is not yet aware of the nature of requirements 
for evidence with regard to the new standards, and his VA 
examinations have not taken those revised regulations into 
consideration.

For these procedural and substantive due process reasons, the 
Board has no option but to remand the case for further 
development as follows. 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  He should be 
requested to provide copies of any 
evidence with regard to care for the two 
remaining disabilities on appeal since 
2001.  If he is unable to obtain copies, 
or needs help from VA to do so, after 
appropriate release from him, he should 
be given appropriate assistance by VA.  
In addition, any additional VA clinical 
records for such care and which are not 
yet in the file, should be added to the 
claims file.  It should be clarified as 
to who is responsible for which evidence 
pursuant to Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  These records 
should be added to the claims file.

2.  The veteran should be scheduled for 
VA examination by surgical, neurological, 
dermatological and/or orthopedic 
specialists to determine the exact nature 
and extent of all of his current 
residuals of shrapnel wounds to the left 
hip and thigh involving at least Muscle 
Groups XI and XIII and involvement of at 
least the sural if not other nerves.  The 
specific nerve or nerves involved should 
be described in detail.  The specific 
degree of limitation of motion due to 
shrapnel injury (versus surgery, if 
distinguishable, and as considered in the 
rating thereof), pain and what 
precipitates same, should be clarified.  

All pertinent scars should be identified, 
measured and delineated in detail, and 
the examiner should specify which 
neurological and other components are due 
to the initial injuries and residuals 
thereafter, versus the additional/current 
disability problems encompassed within 
the rating assigned for post-left hip 
arthroplasty.  These distinctions should 
be made clear in each instance.  
Unretouched color photos and accurate 
measurements of the scars should be 
accomplished, along with accurate 
measurements of all leg symptoms to 
include range of movement, pain, 
functional limitations, etc., in 
accordance with regulations and the 
guidelines of DeLuca and related 
schedular and other regulatory criteria.   
The examiners should review and recite 
the pertinent particulars of the 
veteran's initial injuries as they are 
reflected in the regulatory criteria 
cited above and as addressed under 
pertinent new and old regulations.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. 

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and all applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should also contain 
all of the new laws and regulations 
applicable to the veteran's claim.  An 
appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


